GreeN, Judge,
delivered the opinion of the court:
The plaintiff brings this suit to recover damages alleged to have been sustained by reason of a breach of the terms of a lease made with the United States for a 27-acre tract of land known as Kernewood, located in the suburbs of Baltimore, Maryland.
On November 24, 1917, the plaintiff, being the owner of the tract of land known as Kernewood, and together with his mother and brother also being the owner of certain adjoining property in Baltimore, Maryland, leased said property with the right of renewal until the summer of 1921. Subsequently the same parties leased to defendant on similar terms certain adjoining property. The leases contemplated the erection of buildings and improvements on the land leased and provided that they should be removed by the lessee within sixty days after the premises were vacated under the lease. These leases were renewed and defendant retained possession of the property until June 30,1921, when the lease for all the property was canceled and a new lease entered into at the same time for the portion known as Kernewood *457for the year ending June 80, 1922. The defendants surrendered to the lessors the property which had been leased from them, except the 27 acres known as Kernewood, and the lessors released the defendant from all claims on account of the property so returned. The new lease, made for Kerne-wood terminated on the 30th of June, 1922, and provided, among other things, that—
“ The lessee agrees on or before the expiration of this extension to remove all structures placed by it on said 27-acre tract and restore the same to the .condition in which it was when possession was first taken under said original lease, ordinary wear and tear excepted.”
Thereafter, the defendant erected upon the premises known as Kernewood certain buildings and structures upon foundations of brick or concrete.
On June 9, 1922, the plaintiff, as the sole owner, leased to the Veterans’ Bureau for the year ending June 30, 1923, the tract known as Kernewood, the lease containing a provision to the effect that upon the expiration of the lease or any renewal thereof the lessee should return the premises in as good order and condition as when first received by the United States under the lease agreement of November 24, 1917, ordinary wear and tear, etc., excepted. The lease, was renewed until June 30, 1925, when Kernewood was surrendered to the plaintiff. Defendant removed its buildings but did not remove the foundations thereof, which plaintiff was subsequently required to remove in order to make appropriate use of his property. The cost to plaintiff for removal of the foundations left by the Government was $2,715.00.
A mere statement of the facts in the case is sufficient to show that the plaintiff is entitled to recover. Some 'claim is made that plaintiff executed a release to the Government in June, 1921, releasing the defendant from all claims which plaintiff had or might have in the future arising out of the Government’s lease and occupation of the premises, but the release then executed applied only to the property outside of the Kernewood tract, and the damages sought to be recovered in this case are by reason of the' Government having left on that tract the. foundations of the buildings which it had constructed thereon.
*458It follows that judgment must be entered for the plaintiff as prayed in his petition and it is so ordered.
Williams, Judge, and LittletoN, Judge, did not hear and took no part in the decision of this case.
Graham, Judge, and Booth, Ohief Justice, concur.